                          EXHIBIT 4




Case 1:21-cv-00548-WCG Filed 06/21/21 Page 1 of 3 Document 37-4
DocuSign Envelope ID: B8BC2687-3744-423B-BCDA-F729F35A5EF7




                                   DECLARATION OF SHADE MARSHALL LEWIS

                     My name is Shade Marshall Lewis. I am over the age of 18 and fully competent to make

            this declaration.

                     1.      I am an African-American rancher who is a member of the National Black

            Farmers Association (NBFA). I want the NBFA to represent my interests in this lawsuit.

                     2.      I live in La Grange, MO, a rural town of 958 people in northeast Missouri. I was

            born and raised in La Grange.

                     3.      I own and operate a cattle farm in La Grange, where I raise between 100-200

            heads of cattle on over 100 acres of land. I have operated my cattle farm since 2014.

                     4.      In addition to my job as a rancher, I also work a second job conducting

            maintenance on power transmission lines. I work a second job for financial stability, as the cattle

            farming business can be unpredictable and vary significantly from year-to-year.

                     5.      I am 30 years old and a first-generation rancher. Prior to starting my own cattle

            farm, I spent years building up my ranching experience, as well as the credit necessary to

            purchase property for a cattle farm. I believe everyone deserves a fair chance at farming,

            especially beginning farmers.

                     6.      In 2014, I was able to take out a USDA loan for $300,000. I used this loan to buy

            the property for my cattle farm.

                     7.      As of January 1, 2021, the outstanding balance on my loan was approximately

            $197,000.

                     8.      My loan has an annual payment term and I have made many payments. However,

            due to fluctuations in the cattle farming business from year-to-year, I have also missed annual




                     Case 1:21-cv-00548-WCG Filed 06/21/21 Page 2 of 3 Document 37-4
DocuSign Envelope ID: B8BC2687-3744-423B-BCDA-F729F35A5EF7




            payments on my loan. As a result of being late on my loan payments, I have received warnings

            from USDA threatening foreclosure on my property.

                     9.      I believe I am eligible for loan forgiveness under Section 1005 of the American

            Rescue Plan Act because I am a socially disadvantaged rancher who has an outstanding balance

            on a direct farm loan with USDA.

                     10.     After learning about the passage of Section 1005, I factored the law’s debt

            forgiveness provision into my business plans. For example, I explored how receiving this loan

            forgiveness would enable me to pay down other loans I have taken out to purchase livestock.

                     11.     Thus, if Section 1005 is enjoined, I would suffer injury.

                     I declare under penalty of perjury that the foregoing is true and correct.

            Executed in La Grange, MO.
                      6/8/2021
            Date:                                            By:
                                                                   SHADE MARSHALL LEWIS




                                                               2

                     Case 1:21-cv-00548-WCG Filed 06/21/21 Page 3 of 3 Document 37-4
